 1   ROBERT W. LYONS (45548)
     LAW OFFICES OF ROBERT W. LYONS
 2   295 West Winton Avenue
     Hayward, California 94544
 3   Telephone (510) 782-6161
     Facsimile (510) 782-3519
 4
     Attorney for Defendant
 5   PEDRO AYON-RAMOS
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNA
 9                                       FRESNO DIVISION
10

11   UNITED STATES OF AMERICA,                    ) Case No.: 1:18-CR-00105-LJO SKO
                                                  )
12                 Plaintiff,                     ) REQUEST FOR RULE 43 WAIVER OF
                                                  ) APPEARANCE AND ORDER
13         vs.                                    )
                                                  )
14   PEDRO AYON-RAMOS,                            )
                                                  )
15                 Defendant.                     )
                                                  )
16

17   COMES NOW DEFENDANT PEDRO AYON-RAMOS, by and through his attorney ROBERT W.
18   LYONS, who respectfully requests that his personal appearance pursuant to Federal Rule of
19   Criminal Procedure 43 be waived for the October 29, 2018 Status Conference.
20          AYON-RAMOS lives and works in the San Francisco Bay Area and relies on his wages.
21   He has been informed of this hearing by Attorney Lisa Simons from The Law Offices of Robert
22   W. Lyons, who has also told him of the status of the case. AYON-RAMOS respectfully requests
23   that his appearance be waived.
24          ///
25          ///
26          ///
27          ///
28          ///




                                                 - 1
 1   Dated: October 26, 2018                            Respectfully submitted,
 2

 3                                                      ____________/s/_________________
                                                              ROBERT W. LYONS
 4
                                                        ATTORNEY FOR PEDRO AYON-RAMOS
 5

 6            I, PEDRO AYON-RAMOS, both understand my right to personally be present at the

 7   October 29, 2018 Status Conference and hereby waive that right.

 8

 9   Dated: October 26, 2018                            ____________/s/__________________
                                                              PEDRO AYON-RAMOS
10

11                                             ORDER
12

13
              GOOD CAUSE APPEARING, IT IS HEREBY ORDERED pursuant to Federal Rule of

14   Criminal Procedure 43 that Defendant PEDRO AYON-RAMOS’ personal appearance at the

15   October 29, 2018, Status Conference is waived.

16

17
     IT IS SO ORDERED.
18

19
     Dated:     October 26, 2018                               /s/   Sheila K. Oberto         .
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28




                                                  - 2
